ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                    )
                                               )
Navmar Applied Sciences Corporation            )     ASBCA No. 62018
                                               )
Under Contract Nos. N68335-10-C-0396           )
                    N68335-11-C-0038           )
                    N68335-11-C-0262           )
                    N68335-12-C-0312           )
                    N68335-12-C-0353           )
                    N68335-13-C-0125           )

APPEARANCE FOR THE APPELLANT:                        Brian S. Gocial, Esq.
                                                      Blank Rome LLP
                                                      Philadelphia, PA

APPEARANCES FOR THE GOVERNMENT:                      Arthur M. Taylor, Esq.
                                                      DCMA Chief Trial Attorney
                                                     Amelia R. Lister-Sobotkin, Esq.
                                                      Trial Attorney
                                                      Defense Contract Management Agency
                                                      Chantilly, VA

                               ORDER OF DISMISSAL

       For reasons indicated by the parties, the Board is unable to proceed with
disposition of the above appeal at this time due to factors not within the control of the
Board. Accordingly, this appeal is hereby dismissed without prejudice pursuant to Board
Rule 18(b). Unless either party or the Board acts to reinstate the appeal within one year
from the date of this Order, the dismissal shall be deemed with prejudice.

      Dated: February 9, 2021



                                                   JOHN J. THRASHER
                                                   Administrative Judge
                                                   Chairman
                                                   Armed Services Board
                                                   of Contract Appeals
      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62018, Appeal of Navmar Applied
Sciences Corporation, rendered in conformance with the Board’s Charter.

      Dated: February 9, 2021




                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                            2